FILED
                              NOT FOR PUBLICATION                           JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SUSAMBAR NAVASARDYAN; et al.,                    No. 10-72656

               Petitioners,                      Agency Nos.         A096-364-703
                                                                     A096-364-704
  v.                                                                 A096-364-705
                                                                     A096-364-706
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                       MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS and GOULD, Circuit Judges.

       Susambar Navasardyan and his family, natives of Iran or Armenia, and

citizens of Armenia, petition for review of the Board of Immigration Appeals’

(“BIA”) orders denying their motion to reopen. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the

petition for review.

      The BIA did not abuse its discretion in denying Navasardyan’s motion to

reopen as untimely because the motion was filed almost three years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and Navasardyan failed to present

material evidence of changed circumstances in Armenia to qualify for the

regulatory exception to the time limitation for filing motions to reopen, see 8

C.F.R. § 1003.2(c)(3)(ii); see also Almaraz v. Holder, 608 F.3d 638, 640-41 (9th

Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          2                                       10-72656